DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al. (US 5790140).
Regarding to claims 1, 12-14:
Koizumi et al. discloses an element substrate in a liquid discharge head (FIG. 2, element IJH) for discharging ink liquid through a plurality of orifices (column 1, lines 25-30), comprising a plurality of print elements (FIG. 3, elements 34) and a plurality of drive elements (FIG. 3, elements 33 and 35) configured to drive the plurality of print elements, for driving the plurality of drive elements by dividing the plurality of drive elements into a plurality of blocks (FIG. 3: The printing elements 34 are grouped into at least four blocks, each associates to a signal of four signals B1-B4), the element substrate comprising:
                         a generation circuit configured to generate a first drive signal (FIG. 3: The signal B1) that drives drive elements belonging to a first group among the plurality of drive elements, and a second drive signal (FIG. 3: The signal B2) that drives drive elements belonging to a second group among the plurality of drive elements, using a first selector (FIG. 3, elements 11-12) configured to switch a signal transmitted from outside of the element substrate and an output destination of the signal within one FIG. 3: The counter 11 and decoder 12 act as the switch as claimed because they output a signal of the plurality of signals (B1-B4) to an associated block (destination) of the plurality of blocks of printing elements 34 in a timing fashion in one printing operation (FIG. 4)),
                          wherein the first drive signal and the second drive signal are generated at different timings (FIG. 4 shows that signals B1-B4 are generated at different timing in a printing operation period).
	Regarding to claims 4: wherein the generation circuit includes a counter (FIG. 3, element 11) configured to count a clock signal (FIG. 3, element CLK) a predetermined number of times; and a reset circuit configured to reset a count value of the counter before the second drive signal is generated after the first drive signal is generated (FIG. 3: The counter includes a reset circuit that receives the RESET signal to reset the counter).
Allowable Subject Matter
2.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 5: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the generation circuit includes a counter configured to count a clock signal a predetermined number of times; a first comparator configured to compare a first value included in a data signal with a count value by the counter; a second comparator configured to compare a second value included in the data signal with the count value by the counter; a third comparator configured to compare a third value included in the data signal with the count value by the counter; a fourth comparator configured to compare a fourth value included in the data signal with the count value by the counter; a signal generation circuit configured to generate a double-pulse signal based on an output from the first comparator, an output from the 
Regarding to claims 8: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the generation circuit includes a first counter configured to count a clock signal by a number of pulses indicated by a first value included in a data signal; a second counter configured to count the clock signal by a number of pulses indicated by a second value included in the data signal; a third counter configured to count the clock signal by a number of pulses indicated by a third value included in the data signal; a fourth counter configured to count the clock signal by a number of pulses indicated by a fourth value included in the data signal; a signal generation circuit configured to generate a double-pulse signal based on an output from the first counter, an output from the second counter, an output from the third counter, and an output from the fourth counter; and a reset circuit configured to reset, when the fourth counter counts the clock signal by the number of pulses indicated by the fourth value, the first counter, the second counter, the third counter, and the fourth counter, and the signal generation circuit outputs, within a half of the one block period, as the first drive signal, the double-pulse signal generated by counting of the first counter, the second counter, the third counter, and the fourth counter, and outputs, within another half of the one block period, as the second drive signal, the double pulse signal 
Claims 6-7, 9-10 are allowed because they depend directly/indirectly on claim 5 or 8.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853